Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2017

                                       No. 04-17-00395-CV

                                      James Willie MYART,
                                            Appellant

                                                 v.

                              REFUGIO PLACE APARTMENTS,
                                        Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV02638
                           Honorable Karen Crouch, Judge Presiding


                                          ORDER
        Appellee has filed a motion asking us to “confirm” the issuance of writ of possession and,
alternatively, to “confirm” the trial court’s jurisdiction to issuance of a new writ of possession
because appellant’s failure to supersede the judgment to comply with Texas Rule of Civil
Procedure 510.9 and Texas Property Code section 24.007. Because doing so would require us to
render an advisory decision or opinion about the status or validity of the writ of possession or the
trial court’s authority to issue any new writ of possession, appellee’s motion is denied in full. See
Rusk State Hosp. v. Black, 392 S.W.3d 88, 95 (Tex. 2012) (“[T]he Texas Constitution does not
afford courts jurisdiction to make advisory decisions or issue advisory opinions.”).

        Appellee has also filed a motion to compel appellant’s compliance with Texas Rule of
Appellate Procedure 9.5. Appellee complains appellant failed to serve appellee with a copy of
the notice of appeal and the docketing statement. The notice of appeal and docketing statement
filed in this court do not contain a proper certificate of service showing appellant served appellee
with a copy of the filings. Appellee’s motion is therefore granted. We order appellant, James
Myart, to comply with Rule 9.5’s requirement that he serve documents filed with this court on
appellee’s lead counsel at or before the time of a document’s filing. See TEX. R. APP. P. 9.5(a),
(d).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk